Citation Nr: 0513077	
Decision Date: 05/13/05    Archive Date: 05/25/05

DOCKET NO.  03-08 741A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in 
Indianapolis, Indiana


THE ISSUE

Entitlement to reimbursement of unauthorized dental expenses 
incurred from August 15, 2001, to September 24, 2001.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Conner, Counsel




INTRODUCTION

The veteran served on active duty from July 1944 to July 
1946.

This matter comes to the Board of Veterans' Appeals (Board) 
from a September 2001 determination of the Department of 
Veterans Affairs (VA) Medical Center (MC) in Indianapolis, 
Indiana.  

In April 2004 and March 2005, the Board remanded this matter 
to afford the veteran the opportunity to appear at a Board 
hearing, as he had requested.  According to an April 2005 
Report of Contact, however, the veteran is now unable to 
attend a Board hearing at the RO in light of his health.  In 
view of the foregoing, the Board will proceed with 
consideration of this appeal without further delay.  See 38 
C.F.R. § 20.700(e)(2004).  

In that regard, the Board notes that in light of the 
veteran's advanced age, his case has been advanced on the 
docket pursuant to 38 U.S.C.A. § 7101(a)(2) and 38 C.F.R. § 
20.900(c) (2004).

In a January 2004 statement, the veteran's spouse indicated 
that the veteran suffered from a mental disorder which may 
have been incurred in service.  Because a claim of service 
connection for a psychiatric disorder has not as yet been 
adjudicated, and inasmuch as it is not inextricably 
intertwined with the issue now before the Board on appeal, 
this matter is referred to the RO for initial consideration.


FINDINGS OF FACT

1.  Service connection is in effect for residuals of 
resection of the stomach, rated as 40 percent disabling.  
Service connection is not in effect for any other disability, 
including a compensable dental disability.

2.  The veteran received treatment from Gary E. Staadt, 
D.D.S., August 15, 2001, to September 24, 2001, to replace a 
partial bridge.

3.  VA payment or reimbursement of the costs of this dental 
care was not authorized.

4.  The record contains no indication that the private dental 
expenses in question were incurred during a medical emergency 
and when VA or other government facilities were not feasibly 
available.


CONCLUSION OF LAW

The criteria for entitlement to reimbursement for 
unauthorized dental expenses incurred from August 15, 2001, 
to September 24, 2001, have not been met.  38 U.S.C.A. §§ 
1703, 1712, 1725, 1728 (West 2002); 38 C.F.R. §§ 17.52, 
17.53, 17.54, 17.93, 17.120, 17.161 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board finds that VA has 
satisfied its duties to the veteran under the Veterans Claims 
Assistance Act of 2000 (VCAA).  In an August 2003 letter, the 
RO notified the veteran of the information and evidence 
needed to substantiate and complete his claim, and of what 
part of that evidence he was to provide and what part VA 
would attempt to obtain for him.  38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b)(1) (2004); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  A review of the 
record indicates that this information has been relayed to 
the veteran on several additional occasions during the course 
of this appeal, as has advice to submit any additional 
evidence in support of the claim.  Pelegrini v. Principi 
(Pelegrini II), 17 Vet. App. 412 (2004).  For example, the 
record shows that the veteran has been provided with a 
Statement of the Case, a Supplemental Statements of the Case, 
and various letters throughout the course of this appeal.  In 
addition, the record contains several Reports of Contact 
showing that VA officials discussed the particulars of the 
case, including the information needed to substantiate the 
clam.  

Although the veteran did not receive a VCAA notice prior to 
the initial rating decision denying his claim, the Board 
finds that the lack of such a pre-decision notice is not 
prejudicial to the veteran.  The VCAA notice was provided by 
the VAMC prior to the transfer and certification of the 
veteran's case to the Board, and the content of the notice 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b).  The veteran is represented and has 
been provided with every opportunity to submit evidence and 
argument in support of his claim, and to respond to VA 
notices.  Therefore, not withstanding Pelegrini, to decide 
the appeal would not be prejudicial to the veteran.  

Under the VCAA, VA also has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2004).  
In this case, the veteran's service medical records are on 
file and, given the nature of the issue on appeal, the VAMC 
has compiled all relevant records.  38 U.S.C.A. § 5103A(c) 
(West 2002); 38 C.F.R. § 3.159(c)(2), (3) (2004).  The record 
also shows that the veteran's claim has been reviewed by 
medical professionals at the VAMC.  No additional medical 
opinion is necessary, given the nature of the issue on 
appeal.  38 U.S.C.A.  § 5103A(c) (West 2002); 38 C.F.R. 
§ 3.159(c)(4) (2004). 

For the reasons set forth above, the Board concludes that VA 
has fulfilled its VCAA duties to assist and notify the 
veteran.  Thus, the Board finds that no additional action is 
necessary.  

I.  Factual Background

In an October 1949 rating decision, the RO granted service 
connection for residuals of a resection of the stomach and 
assigned a 40 percent rating, effective April 27, 1949.  This 
40 percent rating has remained in effect to date.  Service 
connection is not in effect for any other disability.

According to a report of contact, in January 2000, a 
representative from the office of Gary E. Staadt, D.D.S., 
called the VAMC, noting that he had been contacted by his 
patient, the veteran, who reported either a broken tooth or 
bridge.  Dr. Staadt's office indicated that the exact nature 
of the veteran's problem was unclear, but that he was 
scheduled to be examined later that day.  An official at the 
VAMC advised Dr. Staadt's office that authorization of 
payment of such treatment would require a medical 
determination.  Dr. Staadt's office indicated that a 
treatment plan would be provided, but it does not appear that 
such plan was submitted.  There is no indication that 
authorization for this treatment was obtained.  

In a March 2003 statement, the veteran's spouse explained 
that when she and the veteran visited the dentist, she was 
advised that he had called VA for authorization of the 
required dental treatment, but was advised that the veteran 
did not qualify.  The veteran's spouse indicated that she 
then advised the dentist to proceed with the dental treatment 
and thereafter paid the bill.

In a February 2002 letter, the veteran's dentist explained 
the nature of the dental treatment he had provided to the 
veteran.  He indicated that when he initially examined the 
veteran, he observed a bridge from teeth numbers 11 to 15, 
which had a large amount of porcelain fractured off.  Tooth 
number 10 was fractured to the gingiva and decay was present 
on tooth number 15.  Dr. Staadt indicated that he constructed 
a new bridge from tooth number 10 to tooth number 15, because 
the previous one was nonrestoreable.  According to invoices 
from Dr. Staadt's office, this bridge replacement treatment 
was provided between August 15, 2001, and September 24, 2001

In September 2001, the veteran submitted a claim for 
reimbursement of the cost of dental services provided by Dr. 
Staadt from August 15, 2001, to September 24, 2001.  The 
claim was initially denied on the basis that the veteran was 
not eligible for VA outpatient dental treatment.  The veteran 
duly appealed.  

In his October 2001 notice of disagreement, the veteran 
explained that service connection was in effect for a stomach 
disability and that he had been receiving dental care through 
VA for the past 30 years.  He indicated that it was his 
understanding that his teeth were considered part of the 
digestive system, which was why he believed that he had 
previously received dental care.  He indicated that he could 
not understand why he was now being denied dental treatment.

According to a February 2002 Report of Contact, a 
representative of the VAMC contacted the veteran and 
explained that the reason his claim had been denied was that 
there was no medical evidence showing that the dental 
services he received were related to or aggravating a 
service-connected condition, as was required for Class III 
eligibility.  The veteran's spouse explained that the veteran 
had lost a lot of weight because he could not eat with a 
broken denture.  The VAMC representative suggested that the 
veteran submit copies of his dental records, as well as ask 
the veteran's primary care physician to submit medical 
justification for having the dental procedure done.  The VAMC 
representative indicated that she would then submit the claim 
for reconsideration.  

Later in February 2002, the VAMC received a statement from 
the veteran's spouse to the effect that the veteran had 
gained 30 pounds since his bridge had been replaced.  She 
also submitted copies of correspondence from VA regarding 
previously granted claims for dental treatment.  

In October 2002, the veteran again contacted the VAMC to 
check on the status of the claim.  The VAMC representative 
again advised the veteran to submit medical evidence in 
support of his claim, including asking his primary care 
physician to submit medical justification for having the 
dental procedure done.  

In a January 2003 consultation report, a VA physician 
indicated that the veteran had required a bridge repair.  He 
indicated that such repair was necessary for medical reasons 
due to the veteran's poor intake and poor nutrition.  It was 
noted that the veteran's weight had increased from 121 to 
145.8 pounds after repair of the bridge.  The provisional 
diagnosis was bridge repair justification.  

The veteran's claim was thereafter submitted for 
reconsideration.  In a January 2003 memorandum, a VA medical 
official denied the claim, noting that the dental treatment 
obtained had not been previously authorized, nor did the 
evidence show that the veteran's dental condition was 
associated with and aggravating a service-connected 
disability, as required for Class III eligibility.

The VAMC thereafter issued a February 2003 Statement of the 
Case to the veteran explaining the reasons for the denial of 
the claim.  In a March 2003 substantive appeal, the veteran 
indicated that he had always received dental care in the past 
without having to obtain prior authorization or justification 
from a physician.  He asked that he be given an exception to 
the rules.  

II.  Analysis

Under applicable criteria, VA shall furnish on an ambulatory 
or outpatient basis medical services as are needed, for 
specific eligible individuals, except that applications for 
dental treatment must also meet the provisions of 38 C.F.R. 
§ 17.161.  38 U.S.C.A. § 1712 (West 2002); 38 C.F.R. § 17.93 
(2004).

Categories of eligibility under 38 C.F.R. § 17.161 include 
those veteran having a service-connected compensable dental 
disability; those having a service-connected noncompensable 
dental disability resulting from combat wounds or other 
service trauma; veterans who were detained as prisoners of 
war; veterans whose service-connected disabilities are rated 
as totally disabling; and some veterans who are Chapter 31 
vocational rehabilitation trainees.  38 C.F.R. § 17.161(a), 
(c), (d), (e), (h), (i).  The veteran does not allege, 
however, nor does the evidence suggest, that he meets any of 
these categories of eligibility.  

Class III VA eligibility extends to those veterans having a 
dental condition professionally determined to be aggravating 
disability from an associated service-connected disability.  
In such cases, dental treatment may be authorized for only 
those dental conditions which, in sound professional 
judgment, are having a direct and material detrimental effect 
upon the associated basic condition or disability.  38 C.F.R. 
§ 17.161(g) (2004).  The veteran contends that the dental 
care he received from August 15, 2001, to September 24, 2001, 
qualified on a Class III basis.  As set forth above, however, 
a VA medical official reviewed the claim and determined that 
the veteran dental condition for which the veteran received 
treatment in August and September 2001 was not associated 
with and aggravating his service-connected disability.

Even assuming arguendo that the veteran was eligible for VA 
outpatient dental treatment on a Class III basis at the time 
he received treatment from Dr. Staadt, however, additional 
criteria must be met in order to reimbursement of the cost of 
such care.  

Under applicable criteria, when VA facilities or other 
government facilities are not capable of furnishing 
economical hospital care or medical services because of 
geographic inaccessibility, or are not capable of furnishing 
care or services required, VA may contract with non-VA 
facilities for care.  When demand is only for infrequent use, 
individual authorizations may be used.  Care in public or 
private facilities will only be authorized, whether under a 
contract or an individual authorization, when certain 
criteria are met.  38 C.F.R. § 17.52(a) (2004).

For example, care will be authorized for the treatment of a 
service-connected disability or for a disability associated 
with and held to be aggravating a service-connected 
disability (38 C.F.R. § 17.52(a)(1)); for treatment of any 
disability of a veteran who has a service-connected 
disability rated at 50 percent or more (38 C.F.R. § 
17.52(a)(2)); or for outpatient dental services and 
treatment, and related dental appliances, for a veteran who 
is a former prisoner of war and who was detained or interned 
for a period of not less than 181 days (38 C.F.R. 
§ 17.52(a)(7)).  

To the extent allowable, payment or reimbursement of the 
expenses of care, not previously authorized, in a private or 
public medical facility not operated by the VA, may be paid 
under the following circumstances:  

(a)	For veterans with service-connected disabilities, 
care or service was rendered to a veteran in need of 
such care or services:  (1) for an adjudicated service-
connected disability; (2) for nonservice-connected 
disabilities associated with and held to be aggravating 
an adjudicated service-connected disability; (3) for any 
disability of a veteran who has a total disability 
permanent in nature resulting from a service-connected 
disability; (4) for any illness, injury or dental 
condition in the case of a veteran who is participating 
in a rehabilitation program under 38 U.S.C. Chapter 31 
and who is medically determined to be in need of 
hospital care or medical services.  

(b)	care and services were rendered in a medical 
emergency of such nature that delay would have been 
hazardous to life or health; and 

(c)	VA or other Federal facilities were not feasibly 
available, and an attempt to use them beforehand or 
obtain prior VA authorization for the services required 
would not have been reasonable, sound, wise, or 
practicable, or treatment had been or would nave been 
refused.  

See 38 U.S.C.A. § 1728; 38 C.F.R. § 17.120 (2004).

In this case, there is no evidence, nor does the veteran 
contend, that he obtained prior authorization for payment of 
the dental services provided by Dr. Staadt from August 15, 
2001, to September 24, 2001.  Rather, the veteran's spouse 
acknowledges that she knew that authorization had not been 
obtained for payment of such services, but asked the dentist 
to proceed with the veteran's dental care.  

In view of the foregoing, the Board finds that authorization 
for the dental treatment provided by Dr. Staadt from August 
15, 2001, to September 24, 2001, was not obtained.  38 
U.S.C.A. § 1703 (West 2002); 38 C.F.R. §§ 17.52, 17.53, 17.54 
(2004).  Thus, the issue on appeal must be decided in light 
of the requirements for reimbursement or payment for medical 
expenses incurred without prior authorization from VA.  

As noted, in order to establish entitlement to reimbursement 
or payment of medical expenses incurred for the treatment 
received without prior authorization from appropriate VA 
personnel, it is necessary that all the requirements set 
forth in the cited law and regulation be satisfied.  If any 
one is lacking, the benefit sought may not be granted.  See 
38 U.S.C.A. § 1728; 38 C.F.R. § 17.120; Zimick v. West, 
11 Vet. App. 45, 49 (1998);  Malone v. Gober, 10 Vet. App. 
539, 547 (1997).

In this case, a review of the record indicates that the  
veteran does not satisfy all of the criteria as set forth 
above.  First, the record contains no indication that the 
treatment the veteran received from Dr. Staadt from August 
15, 2001, to September 24, 2001, was for a medical emergency 
such that a VA facility was not feasibly available.  See 
Hennessey v. Brown, 7 Vet. App. 143, 147 (1994) (defining a 
medical emergency as a sudden, generally unexpected 
occurrence or set of circumstances demanding immediate 
action).  

In addition, as set forth above, the veteran the record does 
not show that the treatment the veteran received was for his 
service-connected stomach disability or for a condition held 
to be aggravating his stomach disability.  Likewise, the 
veteran is not in receipt of a permanent and total service-
connected disability rating, nor is he a participant in a 
Chapter 31 rehabilitation program.  

Since all three requirements of 38 U.S.C.A. § 1728 and 38 
C.F.R. § 17.120 have not been met, entitlement to 
reimbursement by VA of the cost of unauthorized dental 
treatment from August 15, 2001, to September 24, 2001, is not 
warranted.

In reaching this decision, the Board has also considered that 
the Millennium Health Care and Benefits Act provides 
authority for the reimbursement of non-VA emergency treatment 
under certain conditions.  38 U.S.C.A. § 1725 (West 2002); 
38 C.F.R. § 17.1002 (2004).  In this case, however, the 
evidence does not show, nor does the veteran contend, that he 
qualifies for reimbursement under this provision.  For 
example, the unauthorized treatment in question was not 
provided in an emergency room setting or other similar 
facility.  Moreover, the record contains no indication that a 
VA facility was not feasibly available to provide this 
treatment.  There is also no indication that a reasonably 
prudent layperson would have expected that delay in seeking 
immediate medical attention would have been hazardous to life 
or health.  Accordingly, reimbursement for the unauthorized 
dental expenses incurred from August 15, 2001, to September 
24, 2001, must be denied under 38 U.S.C.A. § 1725 and 38 
C.F.R. §§ 17.1002.  

The Board has also carefully considered the veteran's 
contentions to the effect that an exception should be granted 
in his case because he has previously been provided dental 
care by VA for many years.  While sympathetic to the veteran 
in this regard, the Board is nonetheless bound by the laws 
enacted by Congress, the regulations of the Department, the 
instructions of the Secretary, and the precedent opinions of 
the chief legal officer of the Department.  38 U.S.C.A. § 
7104(c) (West 1991).  In this case, the law passed by 
Congress does not provide a basis to award the benefit 
sought.

For the reasons set forth above, the Board finds that the 
criteria for reimbursement
of unauthorized dental expenses incurred from August 15, 
2001, to September 24, 2001, have not been met.  This is a 
case where the preponderance of the evidence is against the 
claim and the benefit of the doubt rule is inapplicable.  38 
U.S.C.A. § 5107(b)(West 2002); see also Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).


ORDER

Entitlement to reimbursement of unauthorized dental expenses 
incurred from August 15, 2001, to September 24, 2001, is 
denied.



____________________________________________
	James L. March
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


